DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, etc. (US 20060287826 A1) in view of Ishihara, etc. (US 20170084081 A1).
Regarding Claim 1, Shimizu teaches that a driving support device (See Shimizu: Figs. 1-2, and [0366], “FIGS. 1 and 2 are diagrams showing a scheme of a vehicle parking assist device which is a first embodiment of the present invention. Like reference numerals are used, for simplicity, for designating like or equivalent portions through the drawings which will be referred to in the description of the preferred embodiments of the invention”) comprising:
a captured-image acquisition part configured to acquire a captured image from an imaging device configured to capture an image in surrounding of a moving body (See Shimizu: Figs. 1-2, and [0370], “An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6. 
an instruction image generation part configured to generate an instruction image based on the captured image (See Shimizu: Fig. 7, and [0385], “FIG. 7 shows a display containing a telop 44 showing an obstacle detection by the back sonar 17 or corner sensor 18, a telop 45 showing the parking end, and a telop 46 urging the driver to make a check by the eye. When the back sonar 17 or the corner sensor 18 detects an obstructive object located near the vehicle 1, a telop 43 of "obstacle" or "STOP", showing that an obstacle is present for a predetermined time, and urges the driver to turn his attention to the obstructive object. The obstructive object detected by the back sonar 17 or the corner sensor 18 could be contained in the backward image near the parking position 40. In this case, the driver sees the telop 44 and watches the backward image. If so done, he will readily recognize the obstructive object 47 by the eye. When the obstructive object 47 is detected, the color of the whole screen may be changed in place of the display of the telop 44 or in combination of the display of the telop 44, to call the driver's attention to the obstructive object”) such that a position of a predetermined portion of the moving body is fitted (See Shimizu” Figs. 18 and 44, and [0410], “IG. 18 diagrammatically shows how to change a segmented area and a display position on a display pattern in accordance with a steering angle of the steering wheel by the wipe method. The display pattern of FIG. 12(3) is basically used. In the forward movement, the back B area is reduced. To turn to 
However, Shimizu fails to explicitly disclose that such that a position of a predetermined portion of the moving body is fitted to a position of a reference line in the captured image.
However, Ishihara, etc. teaches that such that a position of a predetermined portion of the moving body is fitted to a position of a reference line in the captured image (See Ishihara: Figs. 5A-B and 15, and [0215], “The calculating unit 30 calculates the display area 80 that represents a rectangular formed in the two-dimensional space by the four reference lines LA (the straight lines L1 to L4). That is, the calculating unit identifies the two-dimensional coordinates of the four vertices of the display area 80. Then, the calculating unit 30 calculates the virtual area 75 that is present in the virtual three-dimensional space S in a corresponding manner to the display area 80 in the two-dimensional space (SEQ 136 and SEQ 138). Subsequently, the calculating unit 30 outputs the information indicating the three-dimensional position of the virtual area 75 to the projecting unit 34A (SEQ 140)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shimizu to have such that a position of a predetermined portion of the moving body is fitted to a position of a reference line in the captured image as taught by Ishihara in order to ensure easily moving a two-dimensional original image in a preview image and easily confirm the changes in a reflection position of the virtual light source placed in the virtual three-dimensional space, and also adjust the resolution of the two-dimensional original image, thus maintains the sense of perspective indicated in the background image (See Ishihara: Fig. 2, and [0176], “In this way, the user can easily move the two-dimensional original image 77 that is included in a preview image, and thus can easily confirm the changes in the reflection position of the virtual light source K placed in the virtual three-dimensional space S”). Shimizu teaches a method and a vehicle drive assist device that may generate the image in the front of the vehicle and overlay the driving guidance information on the traveling path; while Ishihara teaches a system and method that may set four straight line in the background image as reference lines in order to provide the driver a sense of perspective in the background image and to calculate the virtual area in the virtual 3D space. Therefore, it is obvious to one of ordinary skill in the art to modify Shimizu by Ishihara to add reference lines in the vehicle peripheral image to provide the driver a sense of perspective in the background image. The motivation to modify Shimizu by Ishihara is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding Claim 2, Shimizu and Ishihara teach all the features with respect to claim 1 as outlined above. Further, Shimizu teaches that the driving support device according to claim 1, wherein the predetermined portion of the moving body corresponds to an uppermost position of the moving body, and wherein the instruction image generation part is configured to generate the instruction image such that the uppermost position of the moving body is fitted to the position of the reference line in the captured image (See Shimizu: Fig. 29, and [0428], “FIG. 29 is a diagram roughly showing a display of a parking assist image in the eighth embodiment of the invention. In the embodiment, rectangular planes 140, 141, 142, . . . , which depends on the height of the vehicle, are arrayed at fixed distances (e.g., 1 m) along a predictive traveling path curve 105 in the display. Of those planes 140, 141, 142, . . . , the plane a41 is based on a case where the vehicle approaches to an obstructive object sensed by the corner sensors 111 and 112 of the rear part of the vehicle, and it has a color different from those of other planes 140 and 142”; and Fig. 52, and [0479], “FIG. 52 is a diagrammatic illustration showing a basic arrangement for a drive assist when the driver starts a series parking of the vehicle 401 of FIG. 51. A video signal input from the camera unit 410 to the parking assist ECU 406 is of the NTSC type. A steering angle of the steering wheel 407 is detected by a steering sensor 411. The steering sensor 411 produces a pulse signal every angular displacement of the steering wheel 407 at a fixed angle, in the form of an angular displacement signal. When the shift lever 408 of the transmission of the vehicle 401 is operated to the reverse gear position, a back lamp SW signal 412 for turning on a switch (referred to as a SW) to light up a back lamp is produced and input to the parking assist ECU 406. A light-up signal for the winder lamps 409L and 409R is also input to the parking assist ECU 406. An image of a parking space 413 is displayed on the screen of the display device 404. At this time, a shoulder edge of the road 402 is also displayed. The parking space 413 is located between, or example, vehicles 415 and 416 preceding and subsequent to the self-vehicle”).
Regarding Claim 3, Shimizu and Ishihara teach all the features with respect to claim 2 as outlined above. Further, Shimizu teaches that the driving support device according to claim 2, wherein the imaging device is attached to an upper portion of the moving body in order to capture an image of an imaging range in a rear side of the moving body (See Shimizu: Fig. 1, and [0370], “An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6”), and wherein the instruction image generation part is configured to generate the instruction image such that the reference line indicating the uppermost position of the moving body is fitted to a reference horizontal position of the captured image (See Shimizu: Fig. 52, and [0479], “FIG. 52 is a diagrammatic illustration showing a basic arrangement for a drive assist when the driver starts a series parking of the vehicle 401 of FIG. 51. A video signal input from the camera unit 410 to the parking assist ECU 406 is of the NTSC type. A steering angle of the steering wheel 407 is detected by a steering sensor 411. The steering sensor 411 produces a pulse signal every angular displacement of the steering wheel 407 at a fixed angle, in the form of an angular displacement signal. When the shift lever 408 of the transmission of the vehicle 401 is operated to the reverse gear position, a back lamp SW signal 412 for turning on a switch (referred to as a SW) to light up a back lamp is produced and input to the parking assist ECU 406. A light-up signal for the winder lamps 409L and 409R is also input to the parking assist ECU 406. An image of a parking space 413 is displayed on the screen of the display device 404. At this time, a shoulder edge of the road 402 is also displayed. The parking space 413 is located between, or example, vehicles 415 and 416 preceding and subsequent to the self-vehicle”).
Regarding Claim 4, Shimizu and Ishihara teach all the features with respect to claim 3 as outlined above. Further, Ishihara teaches that the driving support device according to claim 3, wherein the instruction image generation part is configured to display the reference line in the instruction image (See Ishihara: Figs. 4A-C, and [0214], “The managing unit 26B receives the user selection of the straight lines L from the UI unit 19 via the receiving unit 24 (SEQ 130 and SEQ 132). Then, the managing unit 26B sets the received four straight lines L (the straight lines L1 to L4) as the reference lines LA (SEQ 134)”).
Regarding Claim 5, Shimizu and Ishihara teach all the features with respect to claim 4 as outlined above. Further, Shimizu teaches that the driving support device according to claim 4, further comprising an inclination determination part configured to determine an inclination of the moving body based on inclination information from a sensor configured to detect the inclination of the moving body, wherein when the inclination of the moving body is equal to or above a predetermined inclination, the instruction image generation part is configured not to display the reference line in the instruction image (See Shimizu: Fig. 54, and [0482], “FIG. 54 shows, in a simplified form, an image display presented on the screen of the information display device 404, which the image display is carried out as the 19th embodiment of the present invention. A scene of the parking space 413 picked by the camera unit 410 is displayed on the screen of the display device 404. Other vehicles 415 and 416 and the like are present before and after the parking space 413. A predictive traveling path curve 405, which is calculated depending on the present steering angle, is displayed extending from the rear end of the vehicle 401 to the parking space 413. To properly park the vehicle 401 in the parking space 413, the steering wheel 407 must be reversely turned during the backward movement. The parking assist ECU 406 as timing judging means determines a vehicle position suitable for the reverse turn of the steering wheel 407 on the predictive traveling path curve 405, and draws a guide line 440 of an oblique line at the suitable position. The guide line 440 is drawn at a position varying with the backward movement of the vehicle 401 within an area within which the vehicle 401 may be parked at a target parking position 445 in the parking space 413 by operating the steering wheel 407. When the driver of the vehicle 401 reversely turns the steering wheel 407 at a position where the guide line 440 is coincident with the shoulder edge 414 of the road as a target in the parking space 413, the parking will be completed. When the predictive traveling path curve 405 will possibly come in contact with other vehicle or vehicles 415 and 416, the driver stops the backward movement for the series parking, and advances the vehicle 401. And if possible, the driver changes the direction of the vehicle 401 and tries to make the series parking”).
Regarding Claim 6, Shimizu and Ishihara teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Ishihara teach that the driving support device according to claim 1, wherein the instruction image generation part is configured to display traveling prediction lines extended by a predetermined distance backwardly along opposite sides of the moving body in the captured image, and wherein the instruction image generation part is configured to display a moving-body virtual vertical plane configured of a line connected between distal points of the traveling prediction lines extended by the predetermined distance backwardly from the moving body, vertical lines originated from the traveling prediction lines (See Ishihara: Figs. 6 and 9, and [0100], “Then, the temporary placement unit 30A temporarily places the original surface, which has the vertical and horizontal sizes of the original image, on the XY plane having Z=0 in the virtual three-dimensional space S. That is, firstly, the temporary placement unit 30A temporarily places the original surface, which is to be displayed, on the XY plane having Z=0 in the virtual three-dimensional space S, and treats the original surface as the original surface temporarily placed in the virtual three-dimensional space S”), and the reference line indicating the uppermost position of the moving body in the instruction image (See Shimizu: Fig. 56, and [0486], “FIG. 57 is a flow chart showing a control procedure by the DSP in the FIG. 56 embodiment. A procedural sequence from steps b1 to b6 is equivalent to that from the steps al to a6 in the FIG. 55 flow chart. A step b7 is executed to generate an ideal traveling path curve 446 for moving the vehicle 401 from the present position of the vehicle 401 to the target parking position 445 detected in the step b4. The ideal traveling path curve 446 is generated on the basis of position data of the target parking position 445 in the parking space 413, which gathered at the present position of the vehicle 401 at the start of the parking, and a minimum turn radius of the vehicle, a speed of the backing vehicle, and the like. A step b8 is executed to check whether or not the generation of the ideal traveling path curve 446 ends. When the generation ends, a step b9 is executed to generate a parking assist image in which the predictive traveling path curve 405 calculated in the step b6 and the ideal traveling path curve 446 generated in the step b7 are overlaid on the backward area image output from the camera unit 410, and to display the parking assist image on the screen of the information display device 404. A step b10, like the step b2, is executed to judge whether or not the series parking assist condition holds. When the condition holds, the control by the DSP returns to the step b5. Subsequently, a procedural sequence of the steps b5 to b10 is repeated”).
Regarding Claim 7, Shimizu and Ishihara teach all the features with respect to claim 1 as outlined above. Further, Shimizu teaches that the driving support device according to claim 1, wherein the instruction image generation part is configured to display in the instruction image a moving-body backward moving plane configured of traveling prediction lines extended by a predetermined distance backwardly along opposite sides of the moving body in the captured image and a line connected between distal points of the traveling prediction lines extended by the predetermined position backwardly from the moving body (See Shimizu: Fig. 56, and [0486], “FIG. 57 is a flow chart showing a control procedure by the DSP in the FIG. 56 embodiment. A procedural sequence from steps b1 to b6 is equivalent to that from the steps al to a6 in the FIG. 55 flow chart. A step b7 is executed to generate an ideal traveling path curve 446 for moving the vehicle 401 from the present position of the vehicle 401 to the target parking position 445 detected in the step b4. The ideal traveling path curve 446 is generated on the basis of position data of the target parking position 445 in the parking space 413, which gathered at the present position of the vehicle 401 at the start of the parking, and a minimum turn radius of the vehicle, a speed of the backing vehicle, and the like. A step b8 is executed to check whether or not the generation of the ideal traveling path curve 446 ends. When the generation ends, a step b9 is executed to generate a parking assist image in which the predictive traveling path curve 405 calculated in the step b6 and the ideal traveling path curve 446 generated in the step b7 are overlaid on the backward area image output from the camera unit 410, and to display the parking assist image on the screen of the information display device 404. A step b10, like the step b2, is executed to judge whether or not the series parking assist condition holds. When the condition holds, the control by the DSP returns to the step b5. Subsequently, a procedural sequence of the steps b5 to b10 is repeated”). 
Regarding Claim 8, Shimizu and Ishihara teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Ishihara teach that a driving support method (See Shimizu: Figs. 1-2, and [0366], “FIGS. 1 and 2 are diagrams showing a scheme of a vehicle parking assist device which is a first embodiment of the present invention. Like reference numerals are used, for simplicity, for designating like or equivalent portions through the drawings which will be referred to in the description of the preferred embodiments of the invention”) comprising:
acquiring a captured image from an imaging device configured to capture an image in surrounding of a moving body (See Shimizu: Figs. 1-2, and [0370], “An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6. In the image picked up through the field 10a of the camera unit 10, an areal portion which is not clearly viewed by the driver or is a dead space as viewed from the driver is clearly viewed. The image assists the driver in parking the vehicle 1 into the parking zone 2 in an easy-to-understand manner, in cooperation with the predictive traveling path curve 5a and the white lines 5b”); and
generating an instruction image based on the captured image (See Shimizu: Fig. 7, and [0385], “FIG. 7 shows a display containing a telop 44 showing an obstacle detection by the back sonar 17 or corner sensor 18, a telop 45 showing the parking end, and a telop 46 urging the driver to make a check by the eye. When the back sonar 17 or the corner sensor 18 detects an obstructive object located near the vehicle 1, a telop 43 of "obstacle" or "STOP", showing that an obstacle is present for a predetermined time, and urges the driver to turn his attention to the obstructive object. The obstructive object detected by the back sonar 17 or the corner sensor 18 could be contained in the backward image near the parking position 40. In this case, the driver sees the telop 44 and watches the backward image. If so done, he will readily recognize the obstructive object 47 by the eye. When the obstructive object 47 is detected, the color of the whole screen may be changed in place of the display of the telop 44 or in combination of the display of the telop 44, to call the driver's attention to the obstructive object”) such that a position of a predetermined portion of the moving body is fitted (See Shimizu” Figs. 18 and 44, and [0410], “IG. 18 diagrammatically shows how to change a segmented area and a display position on a display pattern in accordance with a steering angle of the steering wheel by the wipe method. The display pattern of FIG. 12(3) is basically used. In the forward movement, the back B area is reduced. To turn to the left, the front left L area is increased, and to turn to the right, the front left R area is increased. In the backward movement, the back B area is increased. With this, the image existing in the advancing direction is displayed while being emphasized, thereby assisting a safety check”; and [0464], “FIG. 44 is a diagram roughly showing a display of a parking assist image in the 13th embodiment of the invention. In the 13th embodiment, guide lines 341 and 342, and distance lines 341, 342 and 345 are displayed in the backward area image picked by the camera unit 310 so as to provide an easy recognition of distance when an obstructive object, e.g., a parking stopper, is present. The guide lines 341 and 342 are rectilinear lines extending backward from both sides of the vehicle 301, and the distance lines 343 to 345 are lines for indicating distances from the rear end of the vehicle. A width of a space between the guide lines 341 and 342 corresponds to the width of the vehicle. Therefore, if those lines guide lines are parallel to the white lines 303 demarcating the parking space, all the driver has to do is to merely move back the vehicle straightly along the guide lines 341 and 342. Thus, the display of the FIG. 44 image makes it easy for the driver to easily grasp a rough distance to the obstructive object 340 when moving back the vehicle, and hence he easily sets the stop position”) to a position of a reference line in the captured image (See Ishihara: Figs. 5A-B and 15, and [0215], “The calculating unit 30 calculates the display area 80 that represents a rectangular formed in the two-dimensional space by the four reference lines LA (the straight lines L1 to L4). That is, the calculating unit identifies the two-dimensional coordinates of the four vertices of the display area 80. Then, the calculating unit 30 calculates the virtual area 75 that is present in the virtual three-dimensional space S in a corresponding manner to the display area 80 in the two-dimensional space (SEQ 136 and SEQ 138). Subsequently, the calculating unit 30 outputs the information indicating the three-dimensional position of the virtual area 75 to the projecting unit 34A (SEQ 140)”). 
Regarding Claim 9, Shimizu and Ishihara teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Ishihara teach teaches that a non-transitory computer-readable storage medium having a stored program causing a computer to implement (See Shimizu: Figs. 1-2, and [0370], “An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6. In the image picked up through the field 10a of the camera unit 10, an areal portion which is not clearly viewed by the driver or is a dead space as viewed from the driver is clearly viewed. The image assists the driver in parking the vehicle 1 into the parking zone 2 in an easy-to-understand manner, in cooperation with the predictive traveling path curve 5a and the white lines 5b”) the steps of: 
acquiring a captured image from an imaging device configured to capture an image in surrounding of a moving body (See Shimizu: Figs. 1-2, and [0370], “An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6. In the image picked up through the field 10a of the camera unit 10, an areal portion which is not clearly viewed by the driver or is a dead space as viewed from the driver is clearly viewed. The image assists the driver in parking the vehicle 1 into the parking zone 2 in an easy-to-understand manner, in cooperation with the predictive traveling path curve 5a and the white lines 5b”); and 
generating an instruction image based on the captured image (See Shimizu: Fig. 7, and [0385], “FIG. 7 shows a display containing a telop 44 showing an obstacle detection by the back sonar 17 or corner sensor 18, a telop 45 showing the parking end, and a telop 46 urging the driver to make a check by the eye. When the back sonar 17 or the corner sensor 18 detects an obstructive object located near the vehicle 1, a telop 43 of "obstacle" or "STOP", showing that an obstacle is present for a predetermined time, and urges the driver to turn his attention to the obstructive object. The obstructive object detected by the back sonar 17 or the corner sensor 18 could be contained in the backward image near the parking position 40. In this case, the driver sees the telop 44 and watches the backward image. If so done, he will readily recognize the obstructive object 47 by the eye. When the obstructive object 47 is detected, the color of the whole screen may be changed in place of the display of the telop 44 or in combination of the display of the telop 44, to call the driver's attention to the obstructive object”) such that a position of a predetermined portion of the moving body is fitted (See Shimizu” Figs. 18 and 44, and [0410], “IG. 18 diagrammatically shows how to change a segmented area and a display position on a display pattern in accordance with a steering angle of the steering wheel by the wipe method. The display pattern of FIG. 12(3) is basically used. In the forward movement, the back B area is reduced. To turn to the left, the front left L area is increased, and to turn to the right, the front left R area is increased. In the backward movement, the back B area is increased. With this, the image existing in the advancing direction is displayed while being emphasized, thereby assisting a safety check”; and [0464], “FIG. 44 is a diagram roughly showing a display of a parking assist image in the 13th embodiment of the invention. In the 13th embodiment, guide lines 341 and 342, and distance lines 341, 342 and 345 are displayed in the backward area image picked by the camera unit 310 so as to provide an easy recognition of distance when an obstructive object, e.g., a parking stopper, is present. The guide lines 341 and 342 are rectilinear lines extending backward from both sides of the vehicle 301, and the distance lines 343 to 345 are lines for indicating distances from the rear end of the vehicle. A width of a space between the guide lines 341 and 342 corresponds to the width of the vehicle. Therefore, if those lines guide lines are parallel to the white lines 303 demarcating the parking space, all the driver has to do is to merely move back the vehicle straightly along the guide lines 341 and 342. Thus, the display of the FIG. 44 image makes it easy for the driver to easily grasp a rough distance to the obstructive object 340 when moving back the vehicle, and hence he easily sets the stop position”) to a position of a reference line in the captured image (See Ishihara: Figs. 5A-B and 15, and [0215], “The calculating unit 30 calculates the display area 80 that represents a rectangular formed in the two-dimensional space by the four reference lines LA (the straight lines L1 to L4). That is, the calculating unit identifies the two-dimensional coordinates of the four vertices of the display area 80. Then, the calculating unit 30 calculates the virtual area 75 that is present in the virtual three-dimensional space S in a corresponding manner to the display area 80 in the two-dimensional space (SEQ 136 and SEQ 138). Subsequently, the calculating unit 30 outputs the information indicating the three-dimensional position of the virtual area 75 to the projecting unit 34A (SEQ 140)”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612